Case 19-14362-AJC Doc13-1 Filed 04/10/19 Page1of3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

In re: Case No.: 19-14362

DeQueen Medical Center, Inc., Chapter 11

Debtor.

Affidavit & Financial Disclosure in
Support of Proposed Attorney for
Debtors-in-Possession

 

 

 

STATE OF FLORIDA )

) §§
PINELLAS COUNTY)

Before me, the undersigned authority, on this day personally appeared Paul
DeCailly, Esq., who being duly sworn, on oath says:

1. Iam Paul DeCailly. I am an attorney in Solo Practice. I am duly admitted to
practice in the United States Bankruptcy Court of the Southern District of
Florida, and in the State Courts of the State of Florida. I represent the
debtors in this Chapter 11 case. I make this affidavit in compliance with the
provisions of Sec. 327(a) and 329(a) of the Bankruptcy Code and F.R.B.P.
2014(a) and F.R.B.P 2016(b).

2. Unless otherwise stated, this affidavit is based upon facts of which I have
personal knowledge.

3. Iam the only member of the Law Firm, DeCailly Law Group, PA with an office
in Tampa, Florida and I have read the Application for Authorization to Employ

and Appoint Counsel of the Debtor DeQueen Medical Center, Inc.

Financial Affidavit - 1
 

 

Case 19-14362-AJC Doc13-1 Filed 04/10/19 Page 2of3

. In preparing this affidavit, I reviewed the Debtor’s bankruptcy petition and
list of creditors. I also compared the information in those lists with the
information contained on my office’s current and former client lists. The facts
state in this affidavit as to the relationship between my firm, and the debtor,
the debtor’s creditors, other parties in interest, their respective attorneys and
accountants, the United States Trustee, other persons employed by the office
of the United States Trustee, and those persons and entities who are defined
as not disinterested persons in Sec. 101(14) of the Bankruptcy Code are
based upon the review of my firm’s client lists.

. My firm’s client lists are comprised of records regularly maintained in the
course of business of the firm, and it is the regular practice of the firm to
maintain these records. It reflects entries that are noted in the system at
the time the information becomes known by persons whose regular duties
include recording and maintaining this information. I am one of the persons
who keeps this system up to date, and I regularly use and rely upon the
information contained in the system in the performance of my duties with the
law firm and in my practice of law.

. My firm has not previously represented the Debtor.

. Ido not presently represent a creditor, general partner, lessor, lessee, party
to an executory contract of the debtors, or person otherwise adverse or
potentially adverse to the debtors or the estate, on any matter, whether such
representations is related or unrelated to the debtors or the estate.

. IT have not represented a creditor, general partner, lessor, lessee, party to an

executory contract of the debtors, or person otherwise adverse or potentially

Financial Affidavit - 2
 

 

Case 19-14362-AJC Doc13-1 Filed 04/10/19 Page 3of3

adverse to the debtors or the estate, on any matter, whether such
representations is related or unrelated to the debtors or the estate.

9. Ido not represent an insider of the Debtor.

10. I have not been paid any fees pre-petition nor do I hold a security interest,
guarantee or other assurance of compensation for services performed and to
be performed in the case except for $3,000.00 pre-petition retainer and
$1,717.00 for the filing fee. Counsel’s hourly fee is $300.00 per hour.

11. The retainer signed with the debtor authorizes Counsel to utilize the retainer
funds immediately.

12.There is no agreement of any nature as to the sharing of any compensation
to be paid to the firm.

13.I do not have any other connection with the Debtor, Creditors, United States
Trustee, or any employee of that office, or any other parties in interest other
than representation disclosed above.

14. I do not have any other interest, direct or indirect, that may be affected by
the proposed representation.

FURTHER AFFIANT SAYETH NAUGHT

ALS

Paul DeCailly, Esq.

SWORN and SUBSCRIBED before me this 10" day of April, 2019, by Paul
DeCailly, who is personally known to me or who has produced a Florida Driver's
License as identification and who did take the oati,

 

 

REBEKAH CORDERO
“4, NOTARY PUBLIC

I STATE OF FLORIDA notary Mol State of Florida
* Comm# GG288026 My commission Expires:
Expires 1/2/2023 Of [/O2C C3

 

Financial Affidavit - 3
